Case 4:16-cv-01427 Document 189 Filed on 11/08/18 in TXSD Page 1 of 3
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               November 08, 2018
                                                                David J. Bradley, Clerk
Case 4:16-cv-01427 Document 189 Filed on 11/08/18 in TXSD Page 2 of 3
Case 4:16-cv-01427 Document 189 Filed on 11/08/18 in TXSD Page 3 of 3
